*525Orders, Family Court, New York County (Douglas E. Hoffman, J.), entered on or about February 3, 2012, which, insofar as appealed from, upon a finding of mental illness, terminated respondent mother’s parental rights to the subject children, and committed custody and guardianship of the children to petitioner agency and the Commissioner of the Administration for Children’s Services for the purpose of adoption, unanimously affirmed, without costs.
Clear and convincing evidence, including the expert testimony from a court-appointed psychologist, who examined the mother on two occasions and reviewed all of her available medical records, supported the determination that she is presently and for the foreseeable future unable, by reason of mental illness, to provide proper and adequate care for her children (see Social Services Law § 384-b [4] [c]; [6] [a]; Matter of Faith D.A. [Natasha A.], 99 AD3d 641 [1st Dept 2012]). The psychologist testified that the mother suffered from schizophrenia and her prognosis was “very poor.” She had periods of noncompliance with her medications and exhibited symptoms regularly, whether or not she was compliant with treatment. Concur— Friedman, J.P., Sweeny, Renwick, Freedman and Roman, JJ.